DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 4 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/3/21.
In view of the addition of new claims 23 and 27 (combining non-elected species with the elected species), the office has to rejoin and examine the non-elected species (plakoglobin (JUP) in tables 2, 3, and 4 and desmocollin (e.g., DSC1) and desmoglein (e.g., DSG1) in table 3 in claims 1, 5, 6, 12, 19, and 27-28 with the elected species.
Chemotherapy, radiation therapy, and removal of tumor in claim 1 and nonelected genes in tables 2, 3, and 4 in claims 1 and 5 and the non-elected genes in table 4 in new claim 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/3/21.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
The U.S. patent cited on the IDS filed on 11/30/21 was already made of record and considered by the office.

Improper Markush Rejection
Claims 1, 5, 7-11, 13 and 19 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims recite group members that clearly share a common disclosed use (e.g., therapeutic targets of the administered target and/or as a CTC cluster marker) and are substitutable, one for the other, with the exception that the same intended result would be achieved.  In addition, applicant has entered claim 19 for the examiner’s consideration which limits the group to those sharing the structural similarity of being located at adherence junction.
The argument for claim 19 is found persuasive, but the arguments against the other claims is not found persuasive.  The arguments are not found persuasive because . 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New claims 23 and 27 and claims dependent therefrom are not supported by the as-filed specification.  Applicant has asserted claims are supported, however, there does not appear to be a written description of the new claims in the application as filed.  See MPEP § 2163.06.
Applicant submits that the skilled artisan can find support throughout the specification and claims as originally filed, e.g., paragraph 241.  Other than citing paragraph 241 applicant does not specifically point out what claims or other parts of the specification provide support of the new claims.  Paragraph 241 does not provide written support for the new claims.  The paragraph discusses the prior art for metastatic breast cancer patients involving the interaction between JUP and desmocollin or desmoglein in CTC clusters from these patients.  This paragraph does not provide any written description for the method recited in claims 23-28.  There is nothing in this paragraph or the instant disclosure that provides written support for treating cancer using a genus of inhibitors that inhibit the interaction of JUP and CDH1 or JUP and DSC or DSG.  "It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose." Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997). 




The limitation ‘an inhibitor of the interaction of plakoglobin (JUP) and cadherin 1 (CDH1)’ in new claim 23 and the limitation ‘an inhibitor of the interaction of plakoglobin (JUP) and desmocollin …’ in new claim 27 are not supported by the as-filed specification.
The as-filed specification does not appear to contemplate this inhibitor.  A search of the prior art does not disclose that interaction between JUP and CDH1 or JUP and any desmocollin or desmoglein in claim 27 for treating cancer metastasis was known at the time of the effective filing date.  The skilled artisan would look to the specification for description of the interaction and structural features of these inhibitors.  The skilled artisan would not find written support for these inhibitors.  Paragraph 77 provides a definition of the term “inhibitor” and provides anti-Jup antibodies and inhibitory Jup nucleic acids.  In view of the broadest reasonable interpretation of the term, the inhibitors embrace a genus of compounds (antibodies, proteins, nucleic acids and small molecules) that have a different structure and/or function.  The specification does not disclose any structural limitation that would be considered essential for a genus of inhibitors that could treat cancer metastasis. 
The claimed method also embraces a genus of cancers and the specification only provides written support for CTC-C marker genes involved in breast or epithelial cancer.  The specification does not provide written for a genus of cancers in claim 23.



Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating breast or epithelial cancer metastasis in a subject in need thereof comprising administering a JUP and CDH1 nucleic acid inhibitor to the subject, does not reasonably provide enablement for a method of treating cancer metastasis administering an inhibitor of the interaction between JUP and CDH1 or interaction of JUP and desmocollin 1, 2, or 3, or desmogelin 1, 2, or 3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The pre-amble of claims 14, 18 and 23 and claims dependent therefrom are not completed by the method steps recited in the claims.  The claims do not provide a method step of how, when, or where the inhibitor is administered to the subject.  
Claim 18 does not require that the subject has CTC clusters.  The only active method step is reducing the cadherin expression level.  
Several claims indicate that the inhibitor is a nucleic acid inhibitor (siRNA).  

The applicants disclose that E-cadherin (also known as CDH1) is a cell junction protein (paragraph 39).  The tables on pages 9-11 are directed to different marker genes.  Table 2 is CTC-C marker genes, Table 3 is desmosome marker genes, and Table 4 is adherence marker genes. Table 4 discloses that CDH1 and CDH 5 are adherence marker genes.  Anti-cadherin 11 was used on CTC-ichips.  Figure 7 discloses single CTCs and CTC-clusters with CDH11 (also known as OB-cadherin).  Figures 10A and B shows results for CDH1 and CDH5 (another alias for VE-Cadherin).   Figure 19 shows CDH1 and CDH11 in circulating tumor cells. 
Wen-Tien Chen (US 20100297634, cited on an IDS) teaches that CTCs of
epithelial origin express markers of multiple cell lineages, including stem cell genes or factors and are capable of proliferating and differentiating into the epithelial phenotype wherein cytokeratins and cadherins, mucins, integrins, epithelial membrane antigens and tumor-associated antigens (pages 1, 2, and 62-63).  Some of these markers have been used to isolated and identify CTCs.
In addition, several of the claims embrace a genus of inhibitors that inhibit the interaction between JUP and CDH1 and further comprising using an inhibitor of the interaction of JUP and a desmocollin (e.g., DSC1) or desmoglein.  Neither the prior art of record nor the instant disclosure teach any inhibitor that would be embraced by either of these method steps.  The skilled artisan would look to the specification for any teaching for how to make and use these inhibitors and would not find any guidance for 
Thus, the full scope of the claimed invention is not considered enabled.

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive because the claimed method (claims 14 and 18 and claims dependent therefrom) do not indicate where the inhibitory nucleic acid is being administered and the claims still embrace a genus of cancers.
While the amendment to claims 14 and 18 and new claims 20-22 limit the cadherin and address part of the enablement rejection, they do not overcome the enablement rejection against claims 14 and 15.  In addition, new claims 20-22 are not considered enabled for the reasons set forth above.
In addition, claim 5 indicates that the method in claim 1 is not limited to measuring a level of CTC-clusters (CTC-Cs) which is increased to a control level.  The method step (determined to have a level of CTC clusters which is increased compared to a control level) in claim 1 is very broad as indicated in claim 5.  Claim 5 indicates that 
The Declaration under 37 CFR 1.132 filed 11/30/21 is acknowledged.  The declaration states that would be clear to one of ordinary skill in the art that CDH11, CDH1, and CDH5 were found to be upregulated in CTC clusters without any need to consult the color version of Figures 7, 10A, 10B, or 19.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "The method of claim 15" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 was cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 10,053,692, cited on an IDS. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace administering a JUP nucleic acid inhibitor to a subject having breast or epithelial cancer, wherein the subject is determined to have a level of CTC cluster which is increased relative to a control.  The method steps in claims 5, 7-11 and 13 are embraced by the method steps in claims 1-7 of ‘692 and that instant claims would have been an obvious variant of these claims.  

Claims 1, 5-14, 16, and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,731,162, of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace administering a cadherin nucleic acid inhibitor to a subject having breast or epithelial cancer, wherein the subject is 
NOTE:  there doesn’t appear to be any arguments against this rejection that need to be addressed by the office.



Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/30/21, with respect to 103 have been fully considered and are persuasive.  The rejection of claims 1, 5, 7-8, and 10-11 has been withdrawn because the prior art only provides motivation for inhibiting N-cahderin (CDH2) in a subject having breast or epithelial cancer and the subject has an increase expression of CDH2.  Applicant’s argument is moot, but to clarify the breadth of the claimed method.  The claimed method is very broad and embraces the following method: a method of delivering an inhibitor of CDH1, CDH5, JUP, DSC1, DSC2, DSC3, DSG1, DSG3, or DSG4 to a subject was determined to have an increased expression of any of the genes listed above.  The limitation ‘a subject determined to have a level of CTC clusters which is increased relative to a control level’ is very broad.  The limitation embraces a subject having an increase of CTC clusters or an increase expression of a 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635